DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/09/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 03/09/2020.  These drawings are acceptable.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0335385 A1 (Ikeya).

    PNG
    media_image1.png
    178
    348
    media_image1.png
    Greyscale
		
    PNG
    media_image2.png
    183
    278
    media_image2.png
    Greyscale

Regarding claim 1, Ikeya discloses a battery module 10 [0062] comprising a cell module (battery assembly 12) including a plurality of battery cells 16 [0063], a smoke exhaust duct (gas discharge duct 35) protruding from an electrode arrangement surface (upper surface of each battery cell from which a pair of electrode terminals 18 protrudes) of the cell module 12 and extending along an alignment direction (in the front and rear directions) of the plurality of battery cells 16 [0063], [0072], and a circuit board (bus bar module 14 including integrated circuit side member 24 including electrical component 24a) [0064]-[0065] arranged so as to cover the smoke exhaust duct 35 and the electrode arrangement surface (the gas discharge duct 35 is arranged on the lower side of the circuit side member 24) [0073], wherein the circuit board 14 is arranged in an inclined state to be non-parallel to the electrode arrangement 
Regarding claim 2, Ikeya further discloses that the circuit board 14 is divided along the alignment direction and includes a first divided-circuit-board and a second divided-circuit-board (integrated bus bars 22), wherein a divided portion (integrated circuit side terminal portion 30) of the circuit board 14 is arranged on an upper end side (upper wall 38) of the smoke exhaust duct 35 [0064], [0067], [0069], [0073]. See Figs. 1-4, 15 and 16.

    PNG
    media_image3.png
    153
    402
    media_image3.png
    Greyscale
       
    PNG
    media_image4.png
    274
    407
    media_image4.png
    Greyscale

Regarding claim 4, Ikeya further discloses that the first divided-circuit-board and the second divided-circuit-board (integrated bus bars 22) are connected by connecting circuit body (connection portions 32/61) having flexibility (capable of elastic deformation) [0067], [0070], [0091]-[0092]. See Figs. 1-4, 15 and 16.
Regarding claim 5, Ikeya further discloses that the smoke exhaust duct 35 has an inclined mounting surface (guide wall portion 70 of arcuate sectional configuration, left and right guide wall portions 72 each having an arcuate sectional configuration arranged to exhibit a V-shaped sectional configuration, inclined wall portion 80a, semi-circular guide wall portions .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0335385 A1 (Ikeya), as applied to claims 1, 2, 4 and 5 above.
Ikeya discloses the battery module according to claim 2, as shown above, but does not disclose that the first divided-circuit-board has a width wider than that of the second divided-circuit-board in a width direction orthogonal to the alignment direction. However, it nevertheless would have been obvious to one of ordinary skill in the art to adjust the relative widths of the first and second divided-circuit-boards as a matter of design choice in order to accommodate different configurations of the components arranged on the upper surface of the cell module, for example, to facilitate alternative positions, shapes and/or sizes of the gas discharge duct 35, as suggested by Ikeya [0098]-[0122]. Note that in Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04 IV. A.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0335385 A1 (Ikeya), as applied to claims 1-5 above, in view of US 2010/0052692 A1 (Yano).
Ikeya discloses the battery module according to claim 1, as shown above, but does not disclose a case accommodating the battery module and a cover covering the case. Yano however teaches providing a battery system with an outer case 9 including an upper case 9A 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN M MCDERMOTT whose telephone number is (571)270-7138. The examiner can normally be reached Monday - Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/HMM/

/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727